Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges Including Interest on Deposits ^ ^ Fiscal Year Ended September 30, 2008 2007 2006 2005 2004 ^ Income before income taxes ^ 36,997 40,447 42,850 40,825 38,338 ^ Income tax expense ^ 14,359 15,375 15,221 14,600 13,784 ^ Net income ^ 22,638 25,072 27,629 26,225 24,554 ^ Fixed charges: Interest expense on deposits ^ 50,646 55,993 42,408 26,439 22,259 ^ Interest expense on FederalHome Loan Bank advances and other borrowings ^ 32,762 29,221 29,207 27,879 27,732 ^ Total fixed charges ^ 83,408 85,214 71,615 54,318 49,991 ^ Earnings (for ratio calculation) ^ 120,405 125,661 114,465 95,143 88,329 ^ Ratio of earnings to fixed charges ^ 1.44x 1.47 x 1.60 x 1.75 x 1.77 x ^
